Per Curiam.

In order for this court to issue a writ of mandamus, appellant must show that he has a clear legal right to the relief sought, and that the commission has a clear legal duty to provide such relief. See, e.g., State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141 [40 O.O.2d 141]; State, ex rel. Elliott, v. Indus. Comm. (1986), 26 Ohio St. 3d 76. To show that a clear legal right to relief exists, appellant must demonstrate that the commission abused its discretion. See, e.g., State, ex rel. Hutton, v. Indus. Comm. (1972), 29 Ohio St. 2d 9 [58 O.O.2d 66]; Elliott, supra. This court will not determine that the commission abused its discretion when there is some evidence in the record to support the commission’s finding.1
This court has in the past set forth conditions for when a physician’s report assessing impairment would be considered some evidence to sup-, port a finding by the commission. In State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166 [16 O.O.3d 199], the court decided that the commission, in determining whether a claimant’s disability has been caused by the combined effect of two or more allowed conditions, may not *199consider and rely on a medical report in which the physician does not evaluate the combined effect of all the allowed conditions. In State, ex rel. Teece, v. Indus. Comm. (1981), 68 Ohio St. 2d 165, 168 [22 O.O.3d 400], the court modified Anderson by holding that although reports in which an examining physician did not evaluate the combined effect of all the allowed conditions were insufficient to support a commission order, such reports were nevertheless admissible as relevant evidence for the limited purpose of testing the credibility and reliability of reports complying with the Anderson standard.2 Teece was later undermined in State, ex rel. Thompson, v. Fenix & Scisson, Inc. (1985), 19 Ohio St. 3d 76, 77-78, in which this court held that physicians’ reports which did not evaluate the combined effect of all the claimant’s allowed conditions did not constitute evidence that the claimant was not disabled. Thompson required a physician who examined the claimant with regard to one allowed condition to expressly adopt the findings of one or more physicians who had examined the claimant with regard to the other allowed conditions. Id. Today we modify the holdings in Anderson and Thompson.
In the case at bar and State, ex rel. Hughes, v. Goodyear Tire & Rubber Co. (1986), 26 Ohio St. 3d 71, we now recognize that it is impracticable to require, through hypertechnical evidentiary rules, that physicians pretend to be specialists in all fields of medicine. This court should not usurp the role of the commission in determining disability by creating arbitrary exclusionary rules that eliminate evidence the commission may deem credible and relevant. We hold that the Industrial Commission, in determining whether a claimant is disabled due to the combined effect of two or more allowed conditions, may base its finding upon the medical report of a physician who examines the claimant with regard to one of the allowed conditions and recognizes the existence of the other allowed condition(s) by referring to them in his report. We further hold that the commission, in making this disability determination, may consider and rely on a medical report in which an examining physician evaluates a claimant only with regard to the condition that relates to the physician’s particular area of expertise. See Teece, supra, at 168. The holdings today are consistent with our general obligation to construe the workers’ compensation laws in a remedial manner, because the commission will now be able to review a wider range of evidence. The evidence submitted to the commission must *200be relevant to the issue presented, but the commission, as always, is the ultimate arbiter of the credibility and the weight to be given to submitted evidence.
As a result of the Anderson standard, this court has been inundated with demands from employees and employers alike for mandamus relief. Rather than being based upon traditionally established concerns,3 many of the complaints for writs deal entirely with purely evidentiary questions. Under the rubric of “abuse of discretion,” the complaints have been predicated upon allegations that certain evidence should not have been considered by the commission. Instead of granting appropriate forms of relief such as requiring the commission to reconsider or to further explain its findings as to a given claim, this court has been placed in the incongruous position of compelling the commission to make a finding of disability and to award relief accordingly — a determination which by Constitution and statute should be vested solely within the discretion of the commission. Section 35, Article II, Ohio Constitution; R.C. 4121.131. In light of such circumstances, we decide today to modify Anderson and its progeny.
The extraordinary writ of mandamus will not be issued to interfere with or control the exercise of the Industrial Commission’s sound discretion in awarding or denying disability benefits when some evidence in the record supports the commission’s finding. In the case at bar, the commission relied upon evidence from doctors who had examined appellant’s condition with respect to their particular areas of professional expertise. Each of these doctors expressed an awareness that another allowed condition existed which might have an impact on the commission’s ultimate determination of whether appellant was capable of returning to work. Based on the standards set forth above, we hold that the reports of Drs. Turton and Reynolds provide some evidence to support the commission’s disallowance of both temporary total and temporary partial disability. Appellant has not demonstrated that the commission abused its discretion or that he has a clear legal right to relief. Therefore, the court of appeals properly denied the issuance of a writ of mandamus.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Locher, Holmes and Wright, JJ., concur.
Douglas, J., concurs in judgment only.
*201Wright, J., concurs in Parts II, III and V of the concurring opinion of Douglas, J.
Celebrezze, C.J., and Sweeney, J., concur in part, dissent in part and dissent from the judgment.
C. Brown, J., dissents.

 We wish to clarify that the “some evidence” test is and has for years been the appropriate standard for review of the Industrial Commission’s findings. See, e.g., Elliott, supra; State, ex rel. Milburn, v. Indus. Comm. (1986), 26 Ohio St. 3d 119; State, ex rel. Hudson, v. Indus. Comm. (1984), 12 Ohio St. 3d 169; State, ex rel. G F Business Equip., Inc., v. Indus. Comm. (1981), 66 Ohio St. 2d 446 [20 O.O.3d 379]; State, ex rel. Dodson, v. Indus. Comm. (1980), 62 Ohio St. 2d 408 [16 O.O.3d 439]; State, ex rel. Humble, v. Mark Concepts, Inc. (1979), 60 Ohio St. 2d 77 [14 O.O.3d 275].


 Teece similarly modified the holding in State, ex rel. Wallace, v. Indus. Comm. (1979), 57 Ohio St. 2d 55 [11 O.O.3d 216], In Wallace, the court held that a non-examining physician must expressly accept all the findings (but not the opinion drawn therefrom) of an examining physician in order for the non-examining physician’s report to support a finding of the Industrial Commission. Id. at 59. Teece held that physician reports that did not meet this standard were nevertheless admissible as relevant evidence for the limited purpose of testing the credibility and reliability of reports complying with the Wallace standard. Teece, supra, at 168. Our ruling today has no effect on the Wallace-Teece standard because the case at bar involves examining physicians.


 See, e.g., State, ex rel. Martin, v. Connor (1984), 9 Ohio St. 3d 213 (commission exceeding authority); State, ex rel. Gassmann, v. Indus. Comm. (1975), 41 Ohio St. 2d 64 [70 O.O.2d 157] (commission misinterpreting a statute); State, ex rel. Holman, v. Dayton Press, Inc. (1984), 11 Ohio St. 3d 66 (commission breaching a duty to consider a claim).